FILED
                             NOT FOR PUBLICATION                            FEB 27 2014

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-10273

                Plaintiff - Appellee,            D.C. No. 3:92-cr-00387-DGC

  v.                                             MEMORANDUM*

EDISON BRADY, a.k.a. Brady Edison,

                Defendant - Appellant.


                     Appeal from the United States District Court
                              for the District of Arizona
                     Ronald S.W. Lew, District Judge, Presiding**

                            Submitted February 18, 2014***

Before:         ALARCÓN, O’SCANNLAIN, and FERNANDEZ, Circuit Judges.

       Edison Brady appeals from the 45-month sentence imposed upon revocation

of supervised release. We have jurisdiction under 28 U.S.C. § 1291, and we


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

       **    The Honorable Ronald S.W. Lew, Senior United States District Judge
for the Central District of California, sitting by designation.
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
affirm.

      Brady contends that the district court procedurally erred by failing to explain

adequately the sentence. We review for plain error, see United States v. Miqbel,

444 F.3d 1173, 1176 (9th Cir. 2006), and find none. The district court sufficiently

explained the sentence. See United States v. Musa, 220 F.3d 1096, 1101 (9th Cir.

2000) (finding of danger to community sufficient under 18 U.S.C. § 3553(c)(2)).

      Brady next contends that his sentence is substantively unreasonable because

it was based primarily upon the need to punish him for his conduct, an

impermissible sentencing factor in a supervised release revocation proceeding.

The district court did not abuse its discretion in imposing Brady’s sentence. See

Gall v. United States, 552 U.S. 38, 51 (2007). The record does not support Brady’s

argument that the district court imposed a 45-month sentence to punish him. The

above-Guidelines sentence is substantively reasonable in light of the 18 U.S.C.

§ 3583(e) sentencing factors and the totality of the circumstances, including

Brady’s dangerousness to the community and repeated violations of supervised

release. See id.

      AFFIRMED.




                                          2                                     13-10273